                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE


  ANTONIO VITOLO and JAKE’S BAR AND                   Case No. 3:21-cv-176-TRM-DCP
  GRILL, LLC,
                                                      Chief Judge Travis R. McDonough
               Plaintiffs,
      v.                                              Magistrate Judge Debra C. Poplin

  ISABELLA CASILLAS GUZMAN,

               Defendant.


                         STIPULATION PURUSANT TO LOCAL RULE 12.1


           Pursuant to Local Rule 12.1(a), Plaintiffs and Defendant (“parties”), by and through

 undersigned counsel, hereby agree to a twenty-one day initial extension of Defendant’s time to answer

 or otherwise respond to the Amended Complaint until August 6, 2021. Defendant’s current response

 deadline is July 16, 2021. Defendant has not sought a prior extension of this deadline.

           On May 11, 2021, Plaintiffs brought this action challenging the priority period provision of

 the American Rescue Plan Act’s Restaurant Relief Fund. On June 30, 2021, SBA completed

 distribution of the $28.6 billion allocated to the Fund and announced that the Fund had become

 exhausted. See SBA, SBA Administrator Announces Closures of the Restaurant Revitalization Fund Program

 (July 2, 2021), https://www.sba.gov/article/2021/jul/02/sba-administrator-announces-closure-

 restaurant-revitalization-fund-program.

           On July 1, 2021, Defendant’s counsel notified Plaintiffs’ counsel regarding the status of the

 Fund and initiated a conversation regarding the status of this case. That conversation is ongoing, and

 the result of that conversation may inform next steps, if any, in this case. Accordingly, the parties

 stipulate to this twenty-one day extension of time for Defendant to respond to the Amended

 Complaint.




Case 3:21-cv-00176-TRM-DCP Document 47 Filed 07/14/21 Page 1 of 2 PageID #: 372
 Dated: July 14, 2021               Respectfully submitted,

                                    BRIAN M. BOYNTON
                                    Acting Assistant Attorney General
                                    Civil Division

                                    LESLEY FARBY
                                    Assistant Branch Director

                                    s/Alexandra R. Saslaw
                                    ALEXANDRA R. SASLAW
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    P.O. Box 883
                                    Washington, DC 20044
                                    Phone: (202) 514-4520
                                    alexandra.r.saslaw@usdoj.gov

                                    Attorneys for Defendants


                                    WISCONSIN INSTITUTE FOR LAW & LIBERTY

                                    Rick Esenberg (pro hac vice)
                                    rick@will-law.org
                                    /s/ Daniel P. Lennington
                                    Daniel P. Lennington (pro hac vice)
                                    dan@will-law.org
                                    Luke N. Berg (pro hac vice)
                                    luke@will-law.org
                                    330 E. Kilbourn Ave., Suite 725
                                    Milwaukee, WI 53202
                                    Phone: (414) 727-9455
                                    Fax: (414)727-6385




Case 3:21-cv-00176-TRM-DCP Document 47 Filed 07/14/21 Page 2 of 2 PageID #: 373
